Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000450
                                                        27-APR-2015
                                                        09:18 AM


                          SCWC-12-0000450


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


               PAUL K. CULLEN aka PAUL KAUKA NAKI,

                  Petitioner/Plaintiff-Appellant,


                                vs.


           LAVINIA CURRIER and PUU O HOKU RANCH, LTD.,

                 Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-12-0000450; DC-CIVIL NO. 11-1-3105)


        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Plaintiff-Appellant Paul K. Cullen aka Paul
Kauka Naki’s application for writ of certiorari filed March 27,
2015, was filed more than thirty days after the filing of the
ICA’s January 5, 2015, judgment on appeal. The application is
untimely, and thus, this court lacks appellate jurisdiction. See
Hawai'i Revised Statutes § 602-59(c) (Supp. 2011); Hawai'i Rules of
Appellate Procedure Rule 40.1(a)(1).
           IT IS HEREBY ORDERED that the application for writ 

of certiorari is dismissed.

           DATED: Honolulu, Hawai'i, April 27, 2015.

Paul K. Cullen aka             /s/ Mark E. Recktenwald

Paul Kauka Naki,

petitioner pro se              /s/ Paula A. Nakayama


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson